Citation Nr: 1702909	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-30 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to increases in the "staged" ratings assigned for service-connected posttraumatic stress disorder with major depressive disorder (PTSD), currently evaluated at 50 percent, prior to December 21, 2015, and 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent rating for PTSD.  An interim March 2016 rating decision granted an increased initial 50 percent rating and assigned a "staged" 70 percent rating, effective December 21, 2015.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue is characterized above to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.

The Veteran requested a Travel Board hearing in connection with his appeal.  Such a hearing was scheduled for August 2016.  In July 2016, the Veteran contacted VA by telephone and withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See C.F.R. § 20.704(d), (e) (2015).  

(In the July 2016 telephone call, the Veteran also appeared to withdraw his appeal.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  In January 2017 correspondence, the Veteran's representative confirmed that the Veteran had not withdrawn his appeal in writing.  Hence, the matter remains on appeal.)

In May 2016, the Veteran filed an application for TDIU, based on PTSD.  While the Veteran has filed a separate application for TDIU (which is currently pending adjudication by the AOJ), Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), provides that TDIU, when reasonably raised by the record, is part of any claim for an increased rating.  As the matter of TDIU has been explicitly raised in the context of the present appeal before the Board, it has been included as a separate issue above.
 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 1, 2014, the Veteran's PTSD symptoms produced occupational and social impairment with reduced reliability and productivity; however, symptoms that produced occupational and social impairment with deficiencies in most areas are not shown.

2.  It is reasonably shown that, from August 1, 2014, the Veteran's PTSD symptoms have been manifested by social and occupational impairment with deficiencies in most areas; however, total social and occupational impairment is not shown.


CONCLUSION OF LAW

A 70 percent rating (but not higher) is warranted for service-connected PTSD from the earlier effective date of August 1, 2014 (but not earlier).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's increased rating claim is appealing the initial rating assigned with the grant of service connection for PTSD.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An October 2009 letter properly notified the Veteran of the downstream issue of a higher initial rating.  Thus, VA's duty to notify is satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.

The Veteran's pertinent and identified post-service treatment records (to include records associated with his application for Social Security Administration (SSA) disability benefits) have been obtained.  The AOJ arranged for VA examinations in December 2009 and December 2015, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  Consequently, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The Veteran's psychiatric disability (PTSD) is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Code 9411.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  (While the DSM-V does not incorporate the use of GAF scores, discussion of GAF scores is warranted for evaluations/treatment provided prior to the adoption of the DSM-V.)

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Veteran's claim of service connection for PTSD was filed in October 2009.

The Veteran first sought VA psychiatric treatment in October 2009.  He reported increased depression since losing his job several years prior.  He reported trouble sleeping, concentrating, and making decisions and feeling hopeless and depressed; he denied suicidal and homicidal ideation or hallucination.  He reported avoidance of crowds and frustration with current events, as well as a past history of bar fights. 

On mental status examination, he was alert and oriented and appropriately dressed and groomed.  His speech was clear, coherent, and logical, and he interacted appropriately.  Mood was dysthymic and affect pleasant.  There was no evidence of delusion, psychosis, or cognitive impairment, his judgment was not impaired, and insight was fine.  Relevant diagnoses were depression, rule out PTSD, and medication was prescribed.  A GAF of 50 was assigned.

A November 2009 VA treatment record treatment record notes that the Veteran reported some improvement due to medication, to include less frustration, but was still experiencing anxiety and saying things in anger.  He continued to have sleep disturbance (in part due to pain related to non-service-connected disabilities), including nightmares, and hypervigilance.  

Letters from the Veteran's family were received in November and December 2009.  The Veteran's sister described a history of depression symptoms that appeared to worsen with age, and reported that he describes his Vietnam experiences in graphic detail at inappropriate times.  The Veteran's wife described her perception that his anxiety and depression had increased over the years, noting that he is easily upset, nervous, and has a quick temper.  She reported that he checks their woods for snipers, has nightmares, and becomes more agitated around Veterans Day.  The Veteran also submitted a statement reporting a history of violence, to include court-ordered anger management sessions in the past, nightmares, and fearing snipers in his woods.

On December 2009 VA examination, the Veteran reported that he had been married to his wife for a cumulative 30 years (having remarried her in 1994 after a period of divorce) and that their relationship was "really good," although he conceded to some irritability with her.  He reported that he had been laid off in 2007 due to downsizing, but while he was working, aside from a few instances of discord over decision-making, he had no problems getting along with co-workers and performed well.  

On mental status examination, he was oriented to person, place, and day of the week, but was mistaken as to the date.  He was appropriately dressed and groomed, with monotone speech that was otherwise within normal limits.  There was no evidence of a thought disorder.  Although he reported subjective symptoms of impaired attention and concentration, no such impairment was seen on examination or psychological testing, and memory tests showed no impairment.  His abstract thinking was grossly intact.  He reported a possible hallucination several years prior, but no current hallucinations or delusions.  He described his mood as sick and irritable, noting that he was recovering from being ill the previous week.  His affect was flat, constricted, and irritable.  He denied suicidal or homicidal ideation, and there was no clear evidence of panic attacks. 

The Veteran endorsed depression, anhedonia, low energy, decreased and variable appetite, and loss of sexual interest.  He reported sleeping only a few hours at a time, and no more than 5 hours per night; his sleep was disrupted by both chronic pain and thoughts of Vietnam.  He reported experiencing nightmares 2-3 times per month, and intrusive recollections 2-3 times per week.  The examiner noted some detached estrangement from people outside the immediate family.  The Veteran acknowledged irritability and angry outbursts, as well as hypervigilance and hyperstartle response.  

The examiner provided diagnoses of moderate major depressive disorder and mild PTSD.  A GAF of 51 was assigned.  The examiner opined that the Veteran's psychological symptoms were likely to cause mild to moderate social impairment and mild occupational impairment.

A December 2009 VA treatment record notes the Veteran's report of anxiety at 5 out of 10 and depression at 6-7 out of 10.  He had a depressed mood and blunted affect, and his medication dosage was increased.  A January 2010 VA treatment record notes the Veteran's report of decreased irritability, improving his relationship with his wife.  His depression had improved to 5-6 out of 10.  His mood was even and affect pleasant. 

A May 2010 VA treatment record notes concerns of impaired sleep, intrusive thoughts, and nightmares 2-3 times per week.  The Veteran rated his depression at 3-4 out of 10, and characterized it as improving; he denied hopelessness.  He was not completely motivated, but planned to go fishing the next week with several friends.  An August 2010 VA treatment record notes increased intrusive thoughts and irritability over the past several weeks, possibly related to helping others with PTSD.  A December 2010 VA treatment record notes irritability and a short temper, depression of 6-7 out of 10, and poor sleep, with nightmares 2-3 times per week and waking up 2-3 times per night.  

In January 2011, the Veteran's wife submitted a letter describing her perception that his PTSD symptoms had worsened.  Specifically, she described nightmares every night, restless sleep, and increased thoughts of the war.  She stated that she could no longer share a bed with him and described panic attacks, moody behavior, and symptoms of depression.  She reported that they had no sex life, that the Veteran's memory appeared impaired (examples of forgetting conversations), and that he gets frustrated the throws things.

In his January 2011 notice of disagreement, the Veteran reported experiencing panic attacks 3-4 times per week and declining social relationships due to arguments.  He reported his impression of increased sleep disruption and depression, decreased concentration and memory, and impaired judgment.  A February 2011 VA treatment record notes nightmares nearly nightly and improved mood.  His anger outbursts were noted to be less frequent, less intense, and shorter. 

A March 2011 VA treatment record notes moderate symptoms of depression predominating over PTSD.  He reported that his mood had improved from 6-7 to 4-5 out of 10.  He was alert and oriented, with even, dysthymic mood and blunted affect.  Judgment and insight were okay.  He was assigned a GAF of 55.  An October 2011 VA treatment record notes continued symptoms of depression (rated 6-8 out of 10), anxiety, sleep impairment, and nightmares.  He had fair eye contact and was cooperative, although guarded. 

VA social work notes from November 2011 through January 2014 note continued reports of depression and anxiety.  In November 2011, he reported increased agitation over several months, possibly related to his SSA claim for back disability.  In January 2012 he reported some benefit from increased medication, as well as some avoidance behavior.  In June 2012 he reported some isolation and brief, moderate panic attacks several times per week.  His GAF remained at 55.  In November 2012 he reported that he was more reclusive and avoidant, with angry mood and congruent affect.  In February 2013 he reported that his mood is worse during the winter months.  He reported spending time with his family over the holidays and an interest in fishing outings.  In May 2013 he reported several successful outings.  In July 2013, he was assigned a GAF of 55.  In September 2013, he reported dealing appropriately with a perceived threat.  In October and December 2013, he reported increased anxiety during outings.  In January 2014, he reported increased anxiety.  He also reported increased sleep disturbance related to non-service-connected pain.

A February 2014 VA treatment record notes the Veteran's report that his anxiety and depression had remained consistent, with some of his anxiety related to seasonal concerns.  His mood was depressed and irritable and his affect blunted, but his mental status examination was otherwise unremarkable.  A March 2014 VA treatment record notes the Veteran's report that has been out a few times shopping with his wife, but is otherwise home a lot.  He agreed to go out more in exchange for meeting with his provider less often.  His mood was slightly anxious with congruent affect; his mental status examination was otherwise unremarkable. 

An October 2014 VA treatment record notes the Veteran's report of his depression at 7 out of 10, with anxiety variable throughout the day; he denied any changes to his depression or anxiety since last seen.  He reported anticipation of increased anxiety due to being inside during the winter.  His mood was even, although irritable under the surface and easily frustrated at times.  His mental status examination was otherwise unremarkable. 

The Veteran's friends and family provided letters in March 2015.  The Veteran's daughter reported her belief that his PTSD symptoms have affected their lives.  The Veteran's wife reported her perception that his memory and concentration were increasingly impaired.  She reported that he experiences insomnia, during which he checks the perimeter of their house.  She also reported that some days he doesn't want to leave his room, and that holidays are particularly bad.  She reported that he gets angry and throws things, and that she leaves the house when he does this.  Two neighbors provided letters regarding an event that took place the preceding year (one described it as occurring in late summer, the other in fall.)  Both neighbors described an incident where the Veteran became angry at his neighbor, leading to the Veteran standing in the neighbor's yard, screaming for him to come out, and threatening to harm him; the police were not called.  One neighbor reported that she sometimes hears the Veteran screaming at his family inside the house.  

A March 2015 VA treatment record notes complaints that the Veteran was struggling due to the change of seasons.  Eye contact was poor, mood was depressed, and affect was flat.  No other impairments were noted on mental status examination.  The Veteran reported that his depression was normally 3-4 out of 10 but had increased to 6-7, and anxiety had increased from 5 to 6-7.  The Veteran declined to pursue individual psychotherapy due to anger over treatment of Veterans in Phoenix.  He reported intermittent sleep averaging 6 hours per night, with daily naps.  

An October 2015 VA treatment record notes increased nightmares (after which he cannot fall back asleep), frustration with his VA claims, depression at 5-6 out of 10, and anxiety at 7-8 out of 10.  Eye contact was poor, mood was depressed, and affect was flat.  No other impairments were noted on mental status examination. 

On December 2015 VA examination, the examiner diagnosed major depressive disorder and PTSD and opined that the symptoms of each were highly interrelated and overlapping.    

The Veteran reported increased arguing with his wife, although they go out to a restaurant together monthly and occasionally shop together.  He reported that his relationship with his children was okay, and that he sees his grandchildren twice a week, although he feels he doesn't interact with them the way he should.  He reported that he has a few friends and a few friendly neighbors.  He reported that he was active in a Facebook group for Vietnam veterans.  He denied any significant changes in his social relationships.  

He reported that he discontinued meeting with a VA social worker in May 2014 due to general frustrations with VA, but that he continued to see a provider for medication management.  He reported a past altercation with a neighbor who he believed was acting inappropriately with children.  He and his wife reported shoving each other but denied other interpersonal violence.  The Veteran acknowledged that he throws things every few weeks and has punched several holes in the wall in the past year.  

The Veteran's wife reported that he roams the house at night, checking the perimeter, and sometimes won't leave his rooms, requiring her to take food to him there.  He and his wife reported their perception that his symptoms worsened 3-4 years prior, but could not pinpoint a specific time or event.  

The examiner recorded symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, neglect of personal hygiene and appearance, loss of interest, loss of energy, weight loss, and thoughts of worthlessness.  

On mental status examination, the Veteran was appropriately dressed, but unshaven.  He was alert and cooperative, but showed poor eye contact.  He looked down throughout the interview and left his cap on, but his behavior was otherwise appropriate.  He was fully oriented, psychomotor activity was within normal limits, and speech was normal.  His affect was predominantly dysthymic.  There was no evident impairment of thought process and no sign of delusion, and he denied suicidal ideation. 

The examiner opined that the Veteran's symptoms had worsened since the 2009 VA examination, possibly in conjunction with retirement and a reduction in productive activity.  Testing revealed scores consistent with moderate anxiety and severe depression.  The examiner opined that the Veteran's psychiatric symptoms would result in occupational and social impairment with reduced reliability and productivity.  

A January 2016 VA treatment record notes reports of depression at 6 of 10 and irritability at 6-9 of 10.  Mood and affect were predominantly dysthymic, and he was unshaven.  A medication change was suggested.

A February 2016 VA treatment record notes improvement in mood following a change in medication.  The Veteran reported decreased anxiety, depression, and irritability, although he continued to have nightmares.  His mood was predominantly euthymic and his affect much brighter.  

In the March 2016 rating decision, the RO granted a "staged" 70 percent rating for PTSD based, in part, on the altercation with his neighbor.  The effective date provided was the date of the VA examination in which the altercation was discussed; however, as this event formed part of the basis for the increased rating, the Board finds that the 70 percent rating is warranted from the date the altercation occurred.  Letters from other neighbors date this event to late summer or fall of 2014.  Considering this evidence in the light most favorable to the Veteran, as is required by law, the Board concludes that the increase to 70 percent should be effective August 1, 2014.

To that end, the Board has considered whether the Veteran is entitled to a rating in excess of 50 percent prior to August 1, 2014.  Initial VA treatment records assigned a GAF of 50, suggesting serious symptoms, but the December 2009 VA examiner (who assigned a GAF of 51, close to the GAF of 50 but in the category suggesting moderate symptoms) opined that the Veteran had mild to moderate occupational and social impairment resulting from his psychiatric disability, which is consistent with VA treatment records that note symptoms such as anxiety, depression, sleep impairment, and irritability, but are negative for any evidence of delusion, impaired speech, neglect of hygiene, or obsessions, which might indicate more severe impairment.  The description of mild to moderate impairment is more consistent with the 50 percent rating currently assigned for that "stage."  

While the Veteran's irritability (and any violence resulting therefrom) may represent the type of impulse control contemplated in the 70 percent rating, when considering the effect of the Veteran's psychiatric symptoms, as a whole, on his social and occupational functioning, the Board finds that his impairment is properly described as reduced reliability and productivity, as contemplated by the 50 percent rating assigned.  This finding is supported by the clinical record (documenting most GAF scores in the range denoting "moderate" symptoms), by unimpaired judgment and insight, by consistently logical speech and the ability to function independently/appropriately, and by the Veteran's continued relationships with family and some friends.  Consequently, the Board finds that a rating in excess of 50 percent, prior to August 1, 2014, is not warranted.

The Board has carefully reviewed the Veteran's record and finds that the Veteran's service-connected psychiatric disability have not been manifested by symptoms that meet or more nearly approximate the criteria for a 100 percent rating at any time during the appeal period.  Mental status examinations throughout do not reflect symptoms causing total impairment that might be analogous to such examples as gross impairment in thought process or communication, persistent delusions or hallucinations, danger of hurting himself or others, disorientation, or memory loss for his name or those of close relatives.  Additionally, while the record documents events where he has yelled threats at a neighbor, shouted at his family, punched holes in walls, and engaged in mutual shoving with his wife, there is no evidence of homicidal ideation or persistent danger of hurting others, such (considered with the symptoms noted in the mental status examinations, as noted above) that a finding of total social impairment is warranted.  Notably, the Veteran remains married to his wife, continues relationships with children, grandchildren, and some friends/neighbors, and participates in an online discussion group.  Additionally, on December 2015 VA examination, the examiner (who considered all incidents of violence noted above), concluded that the Veteran's overall psychiatric impairment manifested as reduced reliability and productivity, which is consistent with a 50 percent rating (i.e., less than the rating currently assigned for that "stage.")  Therefore, the Board concludes that a 100 percent rating is not warranted for any time under consideration. 

The Board has also considered whether any of the lay statements of record support a higher rating at any time during the period under consideration.  While the Veteran, his family, and his friends/neighbors are competent to describe events capable of lay observation, the Board finds that these statements do not describe symptoms or other manifestations of PTSD that are not already encompassed in the clinical record (e.g., nightmares, irritability/anger, hypervigilance.)  To the extent that they describe events occurring prior to the Veteran's claim (e.g., anger management training and bar fights), the Board finds that such events are not pertinent to evaluating the severity of the Veteran's service-connected PTSD during the appeal period.  Notably, with respect to the lay testimony of record, although the Veteran's July 2016 phone call (expressing satisfaction with the ratings assigned and requesting that his appeal be terminated) was insufficient (procedurally) to withdraw the instant appeal, it suggests that he does not find such lay testimony to conflict with VA's assessment regarding the severity of his service-connected psychiatric disability.

The Board has also considered whether an extraschedular rating for PTSD is warranted at any point during the period on appeal.  The record does not suggest that the rating criteria are inadequate for rating the Veteran's psychiatric disability, so as to warrant referral for consideration of an extraschedular rating.  The effects of his service-connected disability, i.e., occupational and social impairment, have been fully considered and are expressly contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 70 percent, but no higher, rating for the Veteran's PTSD, from the earlier effective date of August 1, 2014, is warranted.  The appeal is granted to that extent, subject to laws and regulations governing payment of VA monetary benefits.


REMAND

A TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In May 2016, the Veteran submitted an application for TDIU, listing PTSD as the disability preventing him from securing or following ay substantially gainful occupation.  Thus, the issue of TDIU has been raised in the context of this appeal and remand for additional development with respect to this issue is required. 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with appropriate notice specific to a TDIU claim and adjudicate the matter of entitlement to a TDIU rating raised in the context of the increased rating for PTSD.  If it is denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


